Citation Nr: 1219102	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-28 533	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUE
 
.  Entitlement to service connection for a bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1974 to March 1983. 
 
This matter comes to the Board of Veterans' Appeals from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The issues of entitlement to service connection for hypertension, a bilateral foot disorder, headaches, left arm scars, left arm numbness, residuals of a removal of a left arm vein, and loss of use of the left arm have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board acknowledges that the RO adjudicated claims of entitlement to compensation under 38 U.S.C.A. § 1151 for left arm scars, left arm numbness, residuals of a removal of a left arm vein, and loss of use of the left arm, but the Veteran in his February 2009 claim raised both 1151 and service connection theories of entitlement.
 
 
FINDING OF FACT
 
A bilateral hearing loss was not demonstrated in-service, a sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between a bilateral hearing loss and service.
 
 
CONCLUSION OF LAW
 
A bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).
 
 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the July 2007 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained all available service treatment records along with  VA treatment records, and afforded the appellant a VA audiological examination.  
 
In his May 2012 written brief presentation, the representative challenged the adequacy of the July 2007 VA audiological examination.  The representative argues "that the examiner relied on incomplete information as embodied in the examination instructions and never saw the claims file."  May 2012 written brief presentation, page 2.  The representative further asserts that the examiner was "wrong" in reporting that the audiograms were "normal" because the left ear pure tone threshold at 6000 Hertz was 30 decibels on separation.  Id.  
 
The determination of whether a veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hence, the examination instructions accurately reported the pertinent pure tone thresholds in both ears from 500 Hertz to 4000 Hertz from the entrance and separation examinations. 

Further, there is no evidence that the examiner did not review the claims file, to include the entrance and separation examination reports.  While the examiner did not state that he did review the claims file, he did not state the claims file was unavailable.  The absence of the examiner's statement indicating a review of the claims file is not evidence of the absence of the claims file.  It must be recalled that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the presumption of regularity is not absolute to rebut the presumption there must be "clear evidence to the contrary." The argument made by the representative is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. Vet. 98, 102 (1999).
 
In light of the foregoing, the VA examination was adequate for the issue of entitlement to service connection for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
The RO requested in-service clinical hospitalization records regarding the grenade simulator explosion, and in June 2009 the service department indicated that no records were located.  The Veteran, however, did not allege that he was hospitalized following the grenade simulator explosion.  Rather, he asserts that he was treated in the emergency room.  See October 2007 notice of disagreement.  The available evidence includes a December 1976 right hand X-ray report that the appellant was seen in the emergency room following a "paratechnic" blowing up in his right hand.  Thus, there are no missing service treatment records.
 
There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.
 

Governing law and regulations regarding service connection 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
 
Analysis
 
The 2007 VA audiological examination report shows that the Veteran has a bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.
 
The Veteran claims that his in-service noise exposure was from a grenade simulator explosion.  A December 1976 right hand X-ray report reveals a history of a "paratechnic" (sic) blowing up in the appellant's right hand.  The Board will concede that the claimant had in-service noise exposure. 
 
The Board has reviewed all service treatment records, VA treatment records, and the 2007 VA audiological examination report.  Significantly, these records do not include any opinion linking bilateral hearing loss to service.  These records do not reveal any competent evidence of a hearing loss for VA purposes during service, or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including the separation examination, contains a diagnosis of hearing loss.  There were no in-service complaints reported to any medical personnel pertaining to difficulty hearing.  The audiometric reports on entrance and separation examinations show no pertinent elevated pure tone thresholds except for the elevated pure tone.  Simply put, the Veteran did not have hearing loss for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  A hearing loss was first diagnosed in October 2002, decades after active duty.  
 
The July 2007 VA examiner opined that it was less likely than not that his hearing loss began in service and that it was less likely than not that his 2007 hearing levels were due to military service.  The examiner's basis was that the  separation audiogram was totally normal.  The examiner added that his opinion was supported by the facts that the Veteran had poor vascular function from diabetes and the appellant claimed that he was disabled because of his diabetes.  The Board also notes that a June 2007 VA treatment record reflects a twelve year history of post-service occupational noise exposure as a truck driver.
 
An October 2002 VA treatment record shows that the Veteran complained of a long history of decreased hearing in the left ear following an acoustic accident in service.  While the audiologist noted that the appellant had moderate hearing loss in the left ear, the audiologist did not relate the left ear hearing loss to service to include any in-service acoustic accident.  It is evident that the audiologist's report of symptomatology since the in-service acoustic trauma was merely a recitation of the history offered by the Veteran alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
 
As for continuity of symptomatology, the Veteran claims that he has had symptomatology of difficulty hearing since active service.  The claimant is competent to report this symptomatology.  That said, supporting medical evidence is required because a relationship between service and a diagnosed sensorineural hearing loss is not a relationship that a lay person is competent to determine.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the July 2007 VA examiner's opinion who rejected the report of a continuity of hearing difficulty symptomatology by opining that the bilateral hearing loss was not related to service.

The only other evidence linking a bilateral hearing loss to service are the statements of the Veteran and his representative.  A sensorineural hearing loss is a disability for which lay evidence of etiology or continuity of symptomatology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran is competent to report difficulty hearing, neither he nor his representative are competent to render an opinion on the etiology of a sensorineural hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).
 
While there is evidence that the Veteran now has a bilateral hearing loss, without competent evidence linking  the current disorder to service the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


